Case 1:16-cr-00640-BMC Document 710-1 Filed 05/21/19 Page 1 of 3 PageID #: 10011




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK


    UNITED STATES OF AMERICA
                                                                  DECLARATION
    - against -

    MARK NORDLICHT,                                               16 CR 640 (BMC)
    DAVID LEVY and
    JOSEPH SANFILIPPO,

                        Defendants.




        AMBER R. JORDAN hereby declares under penalty of perjury:

                  1.      I am currently   an Inspector Attorney with the Office of Counsel for the

 United States Postal Inspection Service ("USPIS"). From August 2013 until March 2019,I was

 a Postal Inspector    with the USPIS. As   a Postal Inspector,   my duties were to investigate any and

 all federal crimes through the mail and financial fraud. I am an attomey and was licensed to

 practice law in Missouri and Virginia. Prior to my employment at USPIS, I practiced in state

 courts in Missouri and Virginia in civil and administrative law matters.

                  2.      As part of my official duties with the USPIS, beginning in or about April

 2016 andcontinuing through the present, I have been assigned as one ofthe case agents

 responsible for the investigation of, inter alia, the defendants Mark Nordlicht, David Levy and

 Joseph SanFilippo. As part of my      official duties I regularly interact with trial witnesses, co-

 defendants and their attorneys.

                  3.       I have been one of the case agents sitting at the government's table since

 trial began on April 15,2019. I also sat at the government's table in February during jury
Case 1:16-cr-00640-BMC Document 710-1 Filed 05/21/19 Page 2 of 3 PageID #: 10012




 selection for the earlier trial date. I have assisted in escorting witnesses to and from the

 courtroom during this trial.

                4.      I was present at trial on Thursday, May 9,2019. A government witness,

 Josh Zeitman, was scheduled to begin his testimony that    day. I knew that Mr. Zeitman was

 represented by counsel during his interactions with the government leading up to trial.

                5.      Prior to Mr. Zeitman's testimony, I was speaking with a family member      of

 the prosecution team in the hallway outside the courtroom. During that conversation, Mr.

 Fodeman, counsel for defendant David Levy, approached the family member and addressed the

 famity member as "Mr. Zeitman." I informed Mr. Fodeman that the individual he had

 approached was not   Mr. Zeitman.

                6.      Later that day, May 9, Mr. Zeitmanbegan his trial testimony. His

 testimony was not completed that day and he was set to return to court the following trial day,

 Tuesday, May 14,2019. At the end of the trial day, I escorted Mr. Zeitman out of the courthouse

 to where he was going to meet a car service that was scheduled to pick him up.

                7.      During our walk to meet his car service, I informed Mr. Zeitman that

 members of the defense team may contact him over the weekend. I told him this because a

 member of the defense team had approached someone they believed to be Mr. Zeitmanto speak,

 and I knew Mr. Zeitman was represented by counsel.

                 8.     During our brief conversation on the way out of the courthouse, I

 informed Mr. Zeitmanthat if defense counsel contacted him, it was his choice whether or not to

 speak with any party,including the government, but that he did not have to speak with anyone.      I

 asked him to repeat my statement to make sure he understood me and Mr. Zeitman confirmed

 that he understood it was his choice and he did not have to speak with anyone.



                                                   2
Case 1:16-cr-00640-BMC Document 710-1 Filed 05/21/19 Page 3 of 3 PageID #: 10013




                 9.       I informed him that if he had any questions about this, he should speak

 with his attorney.

                 10. }lr. Zeitmanasked        me what would happen     if I spoke to defense counsel. I

 againdirected him to speak with his attorney. I did inform Mr. Zeitman that if he chose to speak

 with defense counsel, they were free to memorialize any conversations they may have, just       as the


 government could.

                 11.      At the end of our conversation, I informed Mr. Zeitmanof the time he

 needed to be at trial on Tuesday, May 14,2019, and provided him with the address of the

 courthouse.   }lr.   Zeitman wrote down the information I provided on a piece of paper he had in

 his coat pocket. Mr. Zeitmanthanked me, wished me a nice weekend and I watched him wait for

 his car service. Mr. Zeitman did not appear to me to be upset or nervous following our

 conversation.

                 12.       At no point did I instruct Mr. Zeitman that he should not speak with or

 cooperate with defense counsel.

                 13.       At no point did I tell Mr. Zeitmanit would be detrimental to the case if he

 did speak with defense counsel.

                  14.      At no point did I tell Mr. Zeitmanif he spoke with defense counsel, there

 would be repercussions from the govemment.

                 I declare under penalty of perjury that the foregoing is true and correct to the best

 of my information, knowledge, and belief.

         Dated: Brooklyn, New York
                MaY 2l
                         'zotg


                                                                        JORDAN

                                                     a
                                                     J
